THE THIRTEENTH COURT OF APPEALS

                                   13-15-00278-CV


                        Ophthalmic Consultants of Texas, P.A.
                                         v.
                                   Adolfo Morales


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                         Trial Cause No. 2014-DCL-05833-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED and REMANDED for

further proceedings consistent with its opinion.   Costs of the appeal are adjudged

against appellee.

      We further order this decision certified below for observance.

October 15, 2015